Citation Nr: 1623134	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  10-10 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for a lower back disorder.  

3.  Entitlement to service connection for a gynecological disorder.  

4.  Entitlement to service connection for a left eye disorder.  

5.  Entitlement to service connection for a gastroesophageal disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her son


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Air Force from July 1972 to January 1975.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In April 2013, the Veteran appeared before the undersigned Veterans Law Judge in a hearing before the Board in Washington, D.C. to present testimony on the issues on appeal.  In July 2013, the Board remanded this matter for additional development and medical inquiry.  The case is again before the Board for appellate review.  

In the decision below, the Board will grant the service connection claims for back and acquired psychiatric disorders.  The remaining issues are again addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The record consists entirely of electronic claims files and has been reviewed.  Relevant information has been included in the record since the most recent supplemental statement of the case (SSOC) dated in March 2014, and has been considered pursuant to the waiver of initial AOJ review of the evidence filed by the Veteran in April 2014.  38 C.F.R. §§ 19.31, 20.1304(c) (2015). 


FINDINGS OF FACT

1.  Posttraumatic stress disorder (PTSD) is as likely as not related to active service.  

2.  A lower back disability is as likely as not related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. 
§§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).  

2.  The criteria for service connection for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As will be discussed in detail below, the Veteran claims that she incurred back and psychiatric disabilities during active service.  Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

	Acquired Psychiatric Disorder
  
The Veteran asserts that she incurred PTSD during service as the result of physical and sexual abuse by a spouse and sexual assault by fellow service members.  

A service connection finding for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

In this matter, a service connection finding is warranted for PTSD for the following reasons.  

First, the evidence is in equipoise regarding whether the Veteran has PTSD.  On the one hand, three separate VA compensation psychiatric examination reports of record do not contain a diagnosis of PTSD.  A March 2004 VA examiner noted "PTSD symptoms" but did not provide a PTSD diagnosis.  A September 2009 VA examiner found that, although the Veteran had depression, she did not have PTSD.  And a September 2013 VA compensation examiner - who conducted an examination pursuant to the Board's July 2013 remand - found the Veteran without PTSD.  This examiner reviewed the claims file, detailed the Veteran's medical history, interviewed the Veteran, examined the Veteran, and provided detailed findings explaining why she did not believe the Veteran had PTSD.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  As such, the Board finds them to have probative value. 

On the other hand, in VA treatment records dated between 2010 and 2014, the Veteran's own treating VA psychologists and psychiatrist diagnosed her with PTSD.  In a letter dated as recent as April 2014, one treating psychologist reiterated her diagnosis, and stated that it was based on examination of the Veteran, and on the DSM-IV.  See Bloom, supra.   These records are based on more thorough examination and treatment of the Veteran and are provided by specialized medical professionals.  As such, they are also of probative value.  Given the roughly equal value of the evidence both for and against a finding of a diagnosis, the Board finds equipoise, which allows for the application of the benefit of the doubt.  Therefore, a diagnosis of PTSD is established.  

Second, the evidence is in equipoise regarding whether the Veteran's claimed stressors occurred during service as she has alleged.  On the one hand, the service treatment records (STRs) are negative for spousal abuse and sexual assault.  Further, the September 2013 VA compensation examiner did not find the Veteran credible, and cited examples of inconsistencies in her version of events.  On the other hand, the Veteran is competent to report physical abuse and sexual assault as these offenses are observable in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation).  Moreover, she submitted into evidence in October 2008 and January 2009 lay statements from a friend and from a relative who state that the Veteran told them during service that she had undergone spousal abuse and sexual assault.  Further, the VA treating psychologists who diagnosed the Veteran with PTSD found her allegations of spousal abuse and sexual attack credible.  Thus, notwithstanding the findings noted in the September 2013 VA report, the Board finds it as likely as not that the Veteran's claims of abuse by a former spouse and of sexual assault by fellow service members are credible.  
Third, the PTSD diagnoses provided by treating VA psychologists are based on at least one of the Veteran's claimed in-service stressors.  For example, in the April 2014 letter, the psychologist found PTSD "secondary to MST" (i.e., military sexual trauma).  This finding is corroborated in VA treatment records by multiple VA psychologists who base the Veteran's PTSD diagnosis on the Veteran's claimed in-service spousal abuse and MST (e.g., a June 1974 physical and sexual assault "perpetrated by her first husband.")  Further, the February 2004 and September 2009 VA examiners, neither of whom found the Veteran with PTSD, nevertheless connected her psychiatric problems to spousal abuse and her "sexual harassment history."  

Admittedly, the evidence is unclear in this matter, and does not provide a definite picture of what happened during service.  The Board cannot conclude with certainty that the Veteran was abused and sexually assaulted during service as she has claimed.  At the same time, the Board cannot find that a preponderance of the evidence is against her claim, particularly given the supportive medical findings provided by her VA treating psychologists.  As such, this is an appropriate case in which to invoke VA's doctrine of reasonable doubt and grant the claim.  38 U.S.C.A. § 5107(b).      

	Lower Back 

The Veteran asserts that she incurred a lower back disorder during service in part due to physical abuse from a former spouse.  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For the following reasons, a service connection finding is warranted here as well. 

First, the evidence documents a current lower back disability.  In an August 2013 VA compensation examination report addressing the lower back, provided pursuant to the Board's July 2013 remand, a diagnosis of degenerative joint disease of the lumbar spine is noted.  

Second, the evidence indicates that the Veteran as likely as not experienced a lower back injury during service.  She asserts that she experienced such an injury as the result of spousal abuse during service.  Further, although a March 1974 separation report of medical examination indicates a normal back and spine, a September 1972 STR refers to complaints of pain in the right hip, while a June 1974 STR refers to complaints of pain in the lower back.  As noted earlier, the Veteran has asserted she experienced spousal abuse in June 1974, and one of her treating VA psychologists linked the June 1974 stressor to her PTSD.

Third, the medical evidence as likely as not indicates a medical nexus between the in-service complaints and the current disability.  A February 2004 VA compensation examiner stated that the lower back problem "as likely as not" related to the Veteran's claimed spousal abuse.  This opinion is unchallenged in the record.  In its July 2013 remand, the Board sought an additional medical opinion because of certain deficiencies with the February 2004 report (e.g., the examiner did not review the claims file).  In response, the Veteran underwent the August 2013 VA compensation examination.  However, in the report of record the examiner did not provide a medical opinion.  The examiner merely stated that it was "not possible to say with certainty that her low back complaints were incurred by her military service."  As the Veteran's representative correctly pointed out in its February 2016 appellate brief, such opinion is inadequate without further explanation as to why it was not possible.  Accordingly, the February 2004 medical opinion remains unchallenged in the record.     

Based on the foregoing, this is an appropriate case in which to invoke VA's doctrine of reasonable doubt and grant the claim.  38 U.S.C.A. § 5107(b).      


ORDER

Entitlement to service connection for PTSD is granted.   

Entitlement to service connection for degenerative joint disease of the lumbar spine is granted.  


REMAND

A remand for additional medical inquiry is necessary for the service connection claims for gynecological, eye, and gastroesophageal disorders.  

Pursuant to the Board's July 2014 remand, the Veteran underwent VA examinations for these disorders in August and September 2013.  Remand is necessary for the following reasons.

With regard to the gynecological exam, the VA report does not contain a medical opinion regarding whether the Veteran's past gynecological surgery relates to her service.  The examiner merely stated that the Veteran had no current gynecological disorders.  On remand, an opinion should be obtained which addresses whether current residuals (e.g., scar tissue, surgically removed ovary, uterus) from prior gynecological problems relate to service.  

With regard to the gastroesophageal exam, the VA report contains a negative opinion which is based entirely on the absence of evidence of gastric problems in the Veteran's STRs.  The Veteran has repeatedly asserted that she experienced heart burn during service.  Her lay statements are of probative value because she is competent to report a lay observable symptom such as heart burn.  A medical opinion should address whether her current gastroesophageal reflux disease (GERD) relates to her complaints in service.  

With regard to the eye exam, the report is clear regarding the Veteran's current problems (e.g., dry eye syndrome, cataracts) and that the problems do not relate to service in any way.  Now that the Veteran's PTSD and back arthritis have been found service-connected, however, a new opinion is necessary.  Specifically, an opinion addressing whether the dry eye syndrome is secondary to PTSD and back arthritis - to include medication used for these disorders - should be provided.  The August 2013 VA report itself suggests such a medical nexus is possible, while the Veteran has asserted the same.  She also asserts that medication used for a service-connected respiratory disorder (asthma) may cause dry eye syndrome.  

Lastly, any outstanding VA and private treatment records should be included in the claims file.  The most recent VA treatment records are dated in August 2014.  Further, an April 2015 memorandum of record indicates that the Veteran is receiving treatment at what may be a private cancer center in Houston, Texas.  On remand, she should be provided an opportunity to include in the claims file records pertaining to any such treatment.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims folder any outstanding VA treatment records.  If no additional VA treatment records exist, the claims file should be documented accordingly.  38 C.F.R. 
§ 3.159.
 
2.  Provide the Veteran an additional opportunity to either submit outstanding private medical evidence, or to submit signed VA Form(s) 21-4142 pertaining to any outstanding private medical evidence (see April 2015 VA memorandum).  If, after making reasonable efforts to obtain any outstanding records, the AOJ is unable to secure same, the claims file should be documented accordingly.  38 C.F.R. § 3.159.  

3.  After the above development is completed, schedule the Veteran for VA examinations to assess the nature and etiology of her gynecological, eye, and gastric disorders.  Any indicated tests should be accomplished.  The examiners should review the record prior to examination, to include any newly associated records obtained as a result of this Remand, and to include a copy of this Remand. 

(a)  The examiner addressing the Veteran's gynecological system should respond to the following question:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that any current residual of previous gynecological problems (e.g., residuals of surgery and all it entails) was caused by service or is otherwise related to active military service?

(b)  The examiner addressing the Veteran's digestive system should respond to the following question:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that any current gastroesophageal disorder (e.g. GERD) was caused by service or is otherwise related to active military service?  

When addressing this issue, please accept the Veteran's lay assertion that she experienced heart burn during service.  Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disorder.  

(c)  The examiner addressing the Veteran's eyes should respond to the following questions:

(i) Is it at least as likely as not (i.e., probability of 50 percent or greater) that any current eye disorder is proximately due to or the result of one or more of the Veteran's service-connected disorders?

(ii) If the answers to (i) is negative, is it at least as likely as not that a diagnosed eye disorder has been aggravated (i.e., permanently worsened beyond the natural progress) by a service-connected disorder? 

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disorder.

In addressing the eyes, please discuss the evidence of record indicating that medication used for psychiatric, arthritic, and respiratory disorders may relate to the Veteran's dry eye syndrome.  See VBMS, document labeled C&P Exam, receipt date 10/2/2013; document labeled VA 21-4138, Statement in Support of Claim, receipt date 8/30/13; document labeled Correspondence, receipt date 9/4/13, detailing the Veteran's lay contentions. 

Each examiner is asked to explain the reasons behind any opinion expressed and conclusion reached.  The examiners are reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Thereafter, review the claims file to ensure that all requested development has been completed satisfactorily.  Then readjudicate the claims on appeal.  If any benefit remains denied, issue an appropriate SSOC and provide the Veteran an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


